Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Marcia Hare Slack, Individually and                    Appeal from the 6th District Court of Red
Derivatively on behalf of H.M.H. Dairy,                River County, Texas (Tr. Ct. No.
Inc., Appellant                                        CV05012).        Memorandum Opinion
                                                       delivered by Chief Justice Morriss and
No. 06-21-00018-CV         v.                          Justice Stevens and Justice Carter,
                                                       participating.   Justice Carter, Retired,
Ralph Preuss and Preuss & Associates,                  Sitting by Assignment.
PLLC, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Marcia Hare Slack, Individually and Derivatively on
behalf of H.M.H. Dairy, Inc., pay all costs incurred by reason of this appeal.



                                                       RENDERED OCTOBER 29, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk